DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 112(b), 102, & 103 previously set forth.
New rejections under 35 U.S.C. § 112(a), 112(b), 102, & 103 are presented as necessitated by the most recent amendment.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 24-27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24, the limitation “a liquid flows into the inner port, from the inner port to dirty water port, from the dirty water port to an interior of the channels of the ceramic membrane” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Note: Applicant may overcome this rejection by amending the claim to read “a liquid flows into the first port, from the first port to the inner port, from the inner port to an interior of the channels of the ceramic membrane”.
Regarding claim 26, the limitation “a liquid flows into the inner port, from the inner port to the second port, from the second port to an interior of the channels of the ceramic membrane” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Note: Applicant may overcome this rejection by amending the claim to read “a liquid flows into the dirty water port, from the dirty water port to the inner port, from the inner port to an interior of the channels of the ceramic membrane”.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(b)
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 112(b) previously set forth. New rejections to the claims is/are presented as necessitated by the most recent amendment.

(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 24-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 24 recite(s) the limitation “from the inner port to dirty water port, from the dirty water port to an interior of the channels of the ceramic membrane” in lines 3-4.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “first port” of claim 1, the “second port” of claim 1; or another port. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “dirty water port” in claim 24 has been interpreted as the “first port” of claim 1.
Note: Applicant could overcome this rejection by amending claim 24 to recite “first port”.
Claim 24 recites the limitation “the clean water port” in line 5.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “first port” of claim 1, the “second port” of claim 1; or another port. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “clean water port” in claim 24 has been interpreted as the “second port” of claim 1.
Note: Applicant could overcome this rejection by amending claim 24 to recite “second port”.
Claim(s) 26 recite(s) the limitation “from the inner port to the second port, from the second port to an interior of the channels of the ceramic membrane” in lines 3-4.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “dirty water port” of claim 11, the “clean water port” of claim 11; or another port. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “second port” in claim 26 has been interpreted as the “dirty water port” of claim 11.
Note: Applicant could overcome this rejection by amending claim 26 to recite “dirty water port”.
Claim 26 recites the limitation “the first port” in line 5.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “dirty water port” of claim 11, the “clean water port” of claim 11; or another port. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “first port” in claim 26 has been interpreted as the “clean water port” of claim 11.
Note: Applicant could overcome this rejection by amending claim 26 to recite “clean water port”.
Claim 27 recites the limitation “the first port” in line 1-2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “dirty water port” of claim 11, the “clean water port” of claim 11; or another port. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “first port” in claim 27 has been interpreted as the “dirty water port” of claim 11.
Note: Applicant could overcome this rejection by amending claim 27 to recite “dirty water port”
Claim(s) 27 recite(s) the limitation “the second port” in line 2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “dirty water port” of claim 11, the “clean water port” of claim 11; or another port. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “second port” in claim 29 has been interpreted as the “clean water port” of claim 11.
Note: Applicant could overcome this rejection by amending claim 27 to recite “clean water port”.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 5-6, 10-11, 13-14, 19, and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5470469 to Eckman.
Regarding claim(s) 1, Eckman teaches a ceramic membrane filtration assembly (see column 12, line(s) 33-37 “The membranes may be fabricated from… ceramics”), comprising:
a housing (10) having
a first housing end (see Fig. 1, annotated below),
second housing end (see Fig. 1, annotated below),
an outer circumference, and an inner diameter (see column 12, line(s) 50-56 “The pressure vessel used in the present invention is preferably a cylindrical vessel having an inner diameter of 5 cm. to 50 cm., most preferably about 25 cm., but the shape of the pressure vessel is not necessarily restricted. The thickness of the wall of the pressure vessel must be adapted to the specific operation conditions, particularly to operate safely at the operating pressure.”; the outer circumference of the wall of the vessel reads on the outer circumference claimed);
a membrane assembly (20) disposed within the housing (10) and extending from a first membrane assembly end (28) to a second membrane assembly end (32), the membrane assembly comprising:
a ceramic membrane (20) (see column 12, line(s) 33-37 “The membranes may be fabricated from… ceramics”),
extending from a first membrane end (30) to a second membrane end (32) (see Fig. 1, annotated below), and
having channels therein (see column 6, line 66 to column 7, line 2 “There is a tubesheet 30, at one end of the bundle of hollow fibers 20, where the fibers are joined or sealed with epoxy 34 and are cut back to expose the bores of the hollow 
a first inner end cap device (28) disposed within the housing (10) at the first housing end (see Fig. 1, annotated below) and coupled with the membrane assembly (see column 7, line(s) 28-32 “An end cap 28 is shown in a sliding engagement with the tubesheet 30. The end cap 28 may be securely sealed to the adjacent tubesheet 30 by any number of means known in the art.”), the first inner end cap device comprising:
an inner port (41) fluidly coupled with the channels of the ceramic membrane (see column 7, line(s) 40-44 “the end cap may be sealed to the circumference of the tubesheet [30] by epoxy or any suitable means, so as to define a permeate collection space 38 which is at relatively low pressure during operation.”; and column 9, line(s) 46-51“The product water, or the permeate, flows through the center of each hollow fiber and is collected at the tubesheet 30 end of the hollow fiber bundle in the permeate collection space 38, which is defined by the end plate 28 and the face of tubesheet 30”), and
a first outer end cap device (see Fig. 3, annotated below) sealed within the housing (10) at the first housing end (see column 4, line(s) 57-59 “The pressure vessel is typically cylindrical with end plates that are sealed to form a container.”; the end plates read on the claimed first outer end cap device), the first outer end cap device fluidly coupled with the first inner end cap device (28), the first outer end cap device comprising:
first and second ports (see Fig. 3, annotated below, ports 81 & 82), and
the first port (81 or 82) being fluidly coupled with the inner port (41) (see Fig. 3, annotated below; inner port 41 and port 

    PNG
    media_image1.png
    667
    1049
    media_image1.png
    Greyscale
Fig. 1

    PNG
    media_image2.png
    465
    747
    media_image2.png
    Greyscale
Fig. 3
wherein a bypass (see Fig. 1, at and around spacer 53) is defined by a gap between the inner diameter of the housing (10) and the first inner end cap device (28), and the 
Regarding claim(s) 11, Eckman teaches a ceramic membrane filtration assembly (see column 12, line(s) 33-37 “The membranes may be fabricated from… ceramics”), comprising:
a housing (10) having
a first housing end (see Fig. 1, annotated above),
second housing end (see Fig. 1, annotated above),
an outer circumference, and an inner diameter (see column 12, line(s) 50-56 “The pressure vessel used in the present invention is preferably a cylindrical vessel having an inner diameter of 5 cm. to 50 cm., most preferably about 25 cm., but the shape of the pressure vessel is not necessarily restricted. The thickness of the wall of the pressure vessel must be adapted to the specific operation conditions, particularly to operate safely at the operating pressure.”; the outer circumference of the wall of the vessel reads on the outer circumference claimed);
a membrane assembly (20) disposed within the housing (10) and extending from a first membrane assembly end (30) to a second membrane assembly end (32), the membrane assembly comprising:
a ceramic membrane (see column 12, line(s) 33-37 “The membranes may be fabricated from… ceramics”),
extending from a first membrane end to a second membrane end (see Fig. 1, annotated above), and
having channels therein (see column 6, line 66 to column 7, line 2 “There is a tubesheet 30, at one end of the bundle of hollow fibers 20, where the fibers are joined or sealed with epoxy 34 and are cut back to expose the bores of the hollow fibers to fluid communication through the bundles.”; the bores of the hollow fiber reads on the channels claimed);
a first inner end cap device (28) disposed within the housing (10) at the first housing end (see Fig. 1, annotated above) and coupled with the membrane assembly (see column 7, line(s) 28-32 “An end cap 28 is shown in a sliding engagement with the tubesheet 30. The end cap 28 may be securely sealed to the adjacent tubesheet 30 by any number of means known in the art.”),
a first outer end cap device (see Fig. 3, annotated above) sealed within the housing (10) at the first housing end (see column 4, line(s) 57-59 “The pressure vessel is typically cylindrical with end plates that are sealed to form a container.”; the end plates read on the claimed first outer end cap device), the first outer end cap device fluidly coupled with the first inner end cap device, the first outer end cap device comprising:
first and second ports (see Fig. 3, annotated above, ports 81 & 82), and
the first port (81 or 82) being fluidly coupled with the inner port (41) (see Fig. 3, annotated above; inner port 41 and port 82 are fluidly coupled through the membrane, and inner port 41 and port 81 are fluidly coupled directly).
a second inner end cap device (32) disposed within the housing (10) at the second housing end (see Fig. 1, annotated above, the second inner end cap device (32) 
a second outer end cap device sealed within the housing at the second housing end (see column 4, line(s) 57-59 “The pressure vessel is typically cylindrical with end plates that are sealed to form a container.”; the end plates read on the claimed second outer end cap device), the second outer end cap device comprising:
a second dirty water port (64 or 42) fluidly coupled with the second inner end cap device (see Fig. 3, ports 42 of the second outer endcap and the second inner endcap are coupled directly; and port 64 is coupled to port 87/48 & 51/66 of the second inner end cap device)
wherein a bypass (see Fig. 1, at and around spacer 53) is defined by a gap between the inner diameter of the housing (10) and the first inner end cap device (28), and the bypass provides a fluid path from the channels of the ceramic membrane (20) to the second port (82) (see column 8, line(s) 8-14 “In FIG. 1, the end cap 28 has a spacer 53, which may be of any suitable design or configuration. The spacer 53 firmly holds the cartridge, preferably concentrically, within the pressure vessel, but permits residue fluid to flow from the annular space 60 to the next cartridge and/or be discharged from the fluid separation apparatus.”; the bypass and gap are formed around the inner endcap (28) by the spacer (53)).
The first port and second port (81 & 82) are fully capable of performing the functional limitation(s) being either “a dirty water port” or “a clean water port” (see column 5, line(s) 14-16 “The flow of the fluids through the apparatus is typically so-called “inside-out” flow (although “outside-in” flow is also possible)”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the 
The third & fourth ports (see Fig. 3, 64 & 42) of the second outer end cap are fully capable of performing the functional limitation(s) being either “a second dirty water port” (see column 5, line(s) 14-16 “The flow of the fluids through the apparatus is typically so-called “inside-out” flow (although “outside-in” flow is also possible)”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 2 & 3, Eckman teaches the ceramic membrane filtration assembly as recited in claim 1.
The first port and second port (81 & 82) of Eckman are fully capable of performing the functional limitation(s) being either “a dirty water port” or “a clean water port”. (see column 5, line(s) 14-16 “The flow of the fluids through the apparatus is typically so-called “inside-out” flow (although “outside-in” flow is also possible)”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 5 & 13, Eckman teaches the ceramic membrane filtration assembly as recited in claims 1 & 11.
Eckman further teaches wherein a longitudinal axis of the first port (82) is offset from a longitudinal axis of the inner port (41).
claim(s) 6 & 14, Eckman teaches the ceramic membrane filtration assembly as recited in claims 1 & 11.
Eckman further teaches wherein a cross-section of the first port (81 or 82) and a cross-section of the second port (82 or 81) are substantially a same size (see Fig. 3, annotated above; as seen in the figure the two ports are substantially the same cross-sectional size).
Regarding claim(s) 10 & 19, Eckman teaches the ceramic membrane filtration assembly as recited in claims 1 & 11.
Eckman further teaches wherein the housing does not have a side port (see Fig. 3).
Regarding claim(s) 22 & 23, Eckman teaches the ceramic membrane filtration assembly as recited in claims 1 & 11.
The ceramic membrane filtration assembly of Eckman is fully capable of performing the functional limitation(s) “liquid passing through the channels of the ceramic membrane (20) subsequently passes through the bypass and exits the ceramic membrane filtration assembly via a port (82) selected from the group consisting of the first port and the second port” (see column 5, line(s) 14-16 “The flow of the fluids through the apparatus is typically so-called “inside-out” flow (although “outside-in” flow is also possible)”; outward flow from within the channel of the ceramic membrane 20 to port 82 reads on the claimed functional limitations). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 24 & 26, Eckman teaches the ceramic membrane filtration assembly as recited in claims 1 & 11.
The ceramic filtration membrane assembly of Eckman is fully capable of performing the functional limitation(s) “wherein the ceramic membrane filtration assembly is e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Regarding claim(s) 25 & 27, Eckman teaches the ceramic membrane filtration assembly as recited in claims 1 & 11.
Eckman further teaches wherein the first port (41) is fluidly connected with the second port (81) via the channels in the membrane (20) and the bypass (53) (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckman, in further view of WO 2016112122 A1 by Osmundson et. al. (per equivalent English document US Patent Application Publication No. 20180021732).
Regarding claim(s) 4, Eckman teaches the ceramic membrane filtration assembly as recited in claim 1.
Eckman further teaches where the first inner cap (28) surrounds the inner port (41) (see Fig. 1).
Eckman is silent as to wherein the first inner cap has a rounded, semi-spherical shape.
However, Osmundson teaches a ceramic membrane filtration assembly (see ¶ [0032] “the membrane 120 is a ceramic membrane”) comprising a first inner cap (150, 153, and/or 155). Said first inner cap having a rounded, semi-spherical shape (see ¶ [0038] “the inner surface 157 of the intermediate profile 160 has a domed shape, such that the shape is a hemisphere or a having a concave surface toward the membranes 120.”; see also Figs. 4B & 6B) surrounding an inner port (148) (see ¶ [0033] “the end cap device 150 is defined in part by a longitudinal axis and extends from a first end 152 to a second end 156 along the longitudinal axis. At the first end 152 is a neck that serves as an inlet or outlet port 148 for the membrane assembly 120.”) in order to form a fluid-tight seal around the membrane and keep the permeated fluid separated from the feed fluid (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the first inner end cap of Eckman, for another, a rounded, semi-spherical inner end cap as taught by Osmundson, to yield the predictable results of forming a fluid-tight seal around the membrane to keep the permeated fluid separated from the feed fluid. MPEP § 2143.I.B.
Regarding claim(s) 12, Eckman teaches the ceramic membrane filtration assembly as recited in claim 11.
Eckman is silent as to wherein each of the first and second inner end cap devices has a rounded, semi-spherical shape.
However, Osmundson teaches a ceramic membrane filtration assembly (see ¶ [0032] “the membrane 120 is a ceramic membrane”) comprising a first and second inner cap (150, 153, and/or 155). Said first and second inner cap having a rounded, semi-spherical shape (see ¶ [0038] “the inner surface 157 of the intermediate profile 160 has a domed shape, such that the shape is a hemisphere or a having a concave surface toward the membranes 120.”; see also Figs. 4B & 6B) in order to form a fluid-tight seal around the membrane and keep the permeated fluid separated from the feed fluid (see ¶ [0033] “The second end 156 is sized to couple with the membranes. In one or more embodiments, the membrane 120 and the end cap device 150 form a water tight seal to the end of the membrane channels. In one or more embodiments, there is a water tight seal formed inside the end cap device at the second end 156, between the end cap device and the membrane 120.”).
.
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckman.
Regarding claim(s) 7 & 15, Eckman teaches the ceramic membrane filtration assembly as recited in claims 1 & 11.
Eckman further teaches wherein a cross-sectional bypass area is substantially similar to a cross-sectional area of the second port.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the cross-sectional area of the bypass and the second port to be substantially similar, since it was known in the art that having similar cross-sectional areas will reduce the pressure differences within the filtration assembly. MPEP 2144.03.
Response to Arguments
Applicant’s arguments, see page(s) 7-8, with respect to the rejection(s) of claim(s) 1 & 11 under 35 USC § 102 have been fully considered, but they are not persuasive.
In response to applicant’s argument that Eckman fails to teach where the bypass provides a fluid pat from the channels of the ceramic membrane to the second port, see page 7, a recitation of the intended use of the claimed invention must result in a structural Ex parte Masham, 2 USPQ2d 1647 (1987).
In the current case, the bypass at spacer (53) between the housing (10) and the first inner end cap device (28) provides fluid communication for a fluid entering the apparatus via the [first port/dirty water port (81)], from the [dirty water port/first port (81) to the [inner port (41)] (see Fig. 3), from the [inner port (41)] to an interior of the channels of the ceramic membrane (20), from the interior of the channels of the ceramic membrane (20) to the bypass (see Fig. 1, bypass at and around spacer 53 via space 60 on the exterior of the ceramic membrane (20)), and from the bypass (at and around space 53) to the [clean water port/second port] (see Fig. 3, second por 82). The flow direction of the fluid treated is an intended use limitation that does not patentably distinguish the claimed invention from the prior art.
In response to applicant’s argument that “a bypass provid[ing] a fluid pat from the channels for the ceramic membrane to the second port would destroy the manner in which Eckman’s device operates”; it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. MPEP § 2123. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP § 2123.I. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP § 2123.II.
Celeritas Technologies Ltd, the fact that an apparatus is shown to be less than optimal does not vitiate the fact that it is disclosed. MPEP § 2123.I.
Like the apparatus at issue in In re Gurley, a known or obvious invention does not become patentable simply because it has been described as inferior to some other invention for the same use. MPEP § 2123.II.
Like the apparatus at issue in In re Fulton, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP § 2123.II.
In this case, Examiner finds neither discredit, nor destruction in the prior art reference, because the particular direction of the fluid flows of the fluid being treated are intended use limitations which do not patentably differentiate the prior art device from the claimed invention.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent No. 4080296 to Clark (see Fig. 1).
US Patent No. 6755894 to Bikson et. al. (see Fig. 1).
US Patent Application Publication No. 20060151375 by Marui et. al. (see Figs. 1, 3, & 6).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773